NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0227-19T1

MARIA C. PETERS,

          Plaintiff-Appellant,

v.

THOMAS K. JOHN, M.D., JUSTIN
MENDOZA, M.D. and ACTIVE
ORTHOPEDICS & SPORTS
MEDICINE,

     Defendants-Respondents.
________________________________

                    Argued November 17, 2020 – Decided December 7, 2020

                    Before Judges Yannotti and Haas.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-1259-19.

                    Winnie Ihemaguba argued the cause for appellant.

                    Robert E. Spitzer argued the cause for respondents
                    (MacNeil, O'Neil & Riveles, LLC, attorneys; Lauren K.
                    O'Neill, of counsel; Robert E. Spitzer and Ethan
                    Lillianthal, on the brief).

PER CURIAM
        Plaintiff Maria Peters appeals from an August 2, 2019 order dismissing

her complaint against defendants Thomas K. John, M.D., Justin Mendoza, D.O.,1

and Active Orthopedics & Sports Medicine, L.L.C. with prejudice. The motion

judge concluded that: (1) plaintiff's claim sounded in professional medical

malpractice; (2) the common knowledge exception did not apply, and an

affidavit of merit (AOM) was required, which plaintiff failed to furnish. We

agree and affirm.

        On March 16, 2016, Dr. John performed bilateral knee replacement

surgery upon plaintiff. Following the surgery, plaintiff returned to Dr. John and

complained about "excruciating pain in her left knee." Dr. John did not have an

MRI, CT scan, or bone scan performed and "prescribed a cream for [p]laintiff's

knee." Dr. John also referred plaintiff to another physician in his practice, Dr.

Mendoza,2 who prescribed cortisone injections to ease plaintiff's pain.

According to plaintiff, Dr. Mendoza did not perform any scans of her knee

before prescribing this medication.




1
    Incorrectly referred to as Justin Mendoza, M.D. in plaintiff's complaint.
2
  Both doctors were employed by defendant Active Orthopedics & Sports
Medicine, L.L.C.
                                                                           A-0227-19T1
                                         2
       Plaintiff alleged that the pain in her left knee got worse following the

injections and she eventually had to have another knee replacement device

installed. In her February 15, 2019 complaint, plaintiff claimed that Dr. John

and Dr. Mendoza both "breach[ed] . . . the applicable standard of medical care[,]

. . . which resulted in the faulty replacement knee surgery and the misdiagnosis

and failure to perform any corrective knee replacement surgery" or address her

complaints of pain in the knee.

       Defendants filed an answer and demanded that plaintiff submit an AOM

covering their "respective specialties of physical medicine/rehabilitation and

orthopedics." The trial court conducted a Ferreira3 hearing and determined that

an AOM was required. The court ordered plaintiff to serve defendants with the

AOM no later than May 24, 2019, although the order also stated that plaintiff

could apply for an extension of that deadline. Plaintiff requested additional time

to produce the AOM, and the judge set July 12, 2019 as the new due date.

       When plaintiff failed to submit the required AOM by that date, defendants

filed a motion to dismiss her complaint. In response, plaintiff alleged that she

had attempted to obtain an expert to prepare an AOM, but had been unable to

locate anyone who was willing to do so. At that point, plaintiff alleged for the


3
    Ferreira v. Rancocas Orthopedics Assocs., 178 N.J. 144, 154 (2003).
                                                                          A-0227-19T1
                                        3
first time that her case fell under the common knowledge exception to the AOM

requirement and, therefore, an expert's report was not required.

      At oral argument on defendants' motion, plaintiff's attorney stated that

plaintiff had recently undergone a second replacement surgery, this time on her

right knee, and she indicated she would file an amended complaint to include

the additional damages her client allegedly incurred as a result of having to

undergo this surgery. Plaintiff's attorney also stated she would include more

specific allegations in the complaint concerning defendants' failure to conduct

appropriate testing when plaintiff presented them with her complaints of pain.

      However, plaintiff's attorney did not bring the amended complaint to court

and never filed a motion to file this pleading. Thus, the motion judge made clear

that the information plaintiff attempted to interject had no impact on the question

at hand, that is, whether an AOM was required in this medical malpractice case.

      Following oral argument, the judge answered that question in the

affirmative and dismissed plaintiff's complaint with prejudice. In so ruling, the

judge rejected plaintiff's contention that this matter fell within the common

knowledge exception to the AOM statute. This appeal followed.




                                                                           A-0227-19T1
                                        4
      On appeal, plaintiff repeats the same argument she unsuccessfully

presented to the motion judge and argues that an AOM was not required here

because this is a "common knowledge case." 4 We disagree.

      N.J.S.A. 2A:53A-27 states that a plaintiff pursuing a claim for injuries

"resulting from an alleged act of malpractice or negligence of a licensed person

in his profession or occupation," must provide an affidavit by an appropriately -

licensed person who attests under oath "that there exists a reasonable probability

that the care, skill or knowledge exercised" by the defendant deviated from

accepted professional standards. "The submission of an appropriate [AOM] is

considered an element of the claim." Meehan v. Antonellis, 226 N.J. 216, 228

(2016) (citing Alan J. Cornblatt, PA v. Barow, 153 N.J. 218, 244 (1998)).

      The AOM must be furnished within 60 days of the filing of defendant's

answer, but the time may be extended up to 120 days for good cause. N.J.S.A.

2A:53A-27. If the plaintiff does not file the AOM within the required time, the



4
   Plaintiff also argues that the motion judge improperly considered "facts
outside of the pleadings" and, therefore, should have converted defendants'
motion to dismiss into a motion for summary judgment. As noted above,
however, the judge found that the additional facts plaintiff's attorney raised at
oral argument had no bearing on the question of whether an AOM was required.
Accordingly, the judge correctly considered defendants' motion under Rule 4:6-
2(e). Therefore, plaintiff's contention on this point is without sufficient merit to
warrant further discussion in this opinion. R. 2:11-3(e)(1)(E).
                                                                            A-0227-19T1
                                         5
complaint is dismissed with prejudice unless the plaintiff's failure to file it was

due to extraordinary circumstances, not present here. Ferreira, 178 N.J. at 151.

      However, a plaintiff need not provide an AOM in a so-called common

knowledge case. Hubbard v. Reed, 168 N.J. 387, 394 (2001). The common

knowledge doctrine is an exception to the general rule that professional

negligence must be established by expert testimony. Sanzari v. Rosenfeld, 34

N.J. 128, 141 (1961). A common knowledge case is one in which

            an expert is not needed to demonstrate that a defendant
            breached a duty of care. The doctrine applies where
            "jurors' common knowledge as lay persons is sufficient
            to enable them, using ordinary understanding and
            experience, to determine defendant's negligence
            without the benefit of the specialized knowledge of
            experts."

            [Hubbard, 168 N.J. at 394 (quoting Estate of Chin v. St.
            Barnabas Med. Ctr., 160 N.J. 454, 469 (1999))].

      Our Supreme Court has cautioned that the common knowledge exception

must be construed "narrowly in order to avoid noncompliance with the statute."

Id. at 397. Thus, for example, the doctrine has been applied when a dentist

pulled the wrong tooth. Id. at 396. See also Palanque v. Lambert-Woolley, 168

N.J. 398, 407 (2001) (applying common knowledge doctrine to misdiagnosis

resulting from misreading of numbers on a lab chart); Estate of Chin, 160 N.J.

at 460 (finding that an AOM was not needed where equipment was used that

                                                                           A-0227-19T1
                                        6
pumped gas, rather than the fluid that should have been used, into the patient);

Bender v. Walgreen Eastern Co., Inc., 399 N.J. Super. 584, 591-92 (App. Div.

2008) (holding that the common knowledge exception applies to a pharmacist

filling a prescription with a drug other than the one prescribed); Becker v.

Eisenstodt, 60 N.J. Super. 240, 242-46 (App. Div. 1960) (applying the doctrine

when a caustic solution, rather than the soothing medication intended, was used

to treat a patient's nose after surgery).

      Applying these principles, we are satisfied that the common knowledge

doctrine does not apply to this case. Here, plaintiff claimed that defendants

deviated from accepted standards of medical care by, in the case of Dr. John,

performing the bilateral knee replacement surgery and, in the case of both

doctors, determining the appropriate testing regime and treatment for plaintiff

after she complained of pain following her operation.

      Simply stated, jurors cannot be expected to know the particulars of how

knee replacement surgery is performed, the criteria for selecting the hardware

used during the operation, the types of testing available and warranted when a

patient complains of post-operative pain, and the various treatment regimens

that may be thereafter employed. Accordingly, we are convinced that the jurors




                                                                        A-0227-19T1
                                            7
would not, based on their own common knowledge and experience, be capable

of determining the standards of care applicable to plaintiff's claims.

      Therefore, plaintiff was required to produce an AOM in this case.

Because she did not, the motion judge properly dismissed her complain t with

prejudice.

      Affirmed.




                                                                         A-0227-19T1
                                        8